Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 1 of 11 PageID #: 201




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:18-CV-112-TBR

AUSTIN BURNHAM,                                                                     PLAINTIFFS

v.

PAPA JOHN’S PADUCAH, LLC, et al.,                                                DEFENDANTS


                                 MEMORANDUM OPINION

       This matter is before the Court on Plaintiff James Dail and Defendant Papa John’s Paducah,

LLC’s Joint Motion for Approval of Settlement and Dismissal of Case with Prejudice. [DN 35].

Upon careful review, the Court will GRANT the motion. The Court will enter an Order

contemporaneous to this Memorandum Opinion.

                                        BACKGROUND

       On July 20, 2018, Austin Burnham, individually and on behalf of other similarly situated

delivery drivers, filed a complaint against Defendants Papa John’s Paducah, LLC and Robert

Workman alleging violations of the Fair Labor Standards Act (“FLSA”) and the Kentucky Wage-

Hour Law. [DN 1]. On August 24, 2018, James Dail replaced Burnham as Named Plaintiff and

filed a First Amended Complaint. [DN 15]. On January 23, 2019, the Court conditionally certified

the case as a collective action under the FLSA and approved the parties’ Notice of Collective

Action Lawsuit and Consent to Join forms. [DN 23]. Notices were then sent to potential opt-ins

and sixteen individuals joined the collective action. [DN 35 at 182]. On June 7, 2019, Dail filed a

Second Amended Complaint abandoning any state law claims and reasserting a collective action

claim under the FLSA seeking “recovery of unpaid vehicle expenses which [Plaintiffs] alleged

reduced net wages below the federal minimum wage, liquidated damages, interest, and attorneys’

fees and costs on behalf of current and former delivery drivers who have been employed at

                                                1
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 2 of 11 PageID #: 202




Defendants’ Papa John’s Paducah, LLC’s stores in the Paducah, Kentucky area during the relevant

timeframe.” [DN 34 at 167]. On December 4, 2019, the parties filed a joint motion to settle and

dismiss the case. [DN 35]. The Settlement Agreement provides that Defendants will pay a total of

$36,000 to fully resolve all claims brought by Dail and the class, inclusive of attorneys’ fees, costs,

and service awards. [DN 34 at 169].

                                       LEGAL STANDARD

       The parties have jointly moved the Court for entry of an order approving their settlement

agreement resolving all claims raised in this matter under the FLSA. Like class action suits brought

pursuant to Federal Rule of Civil Procedure 23, this action cannot be settled without court

approval. Crawford v. Lexington-Fayette Urban Cty. Gov't, No. CIV. A. 06-299-JBC, 2008 WL

4724499, at *2 (E.D. Ky. Oct. 23, 2008). “[T]he Court’s role in this situation is in many ways

comparable to, but in others quite distinguishable from that of a court in a settlement of a class

action brought pursuant to Fed. R. Civ. P. 23, and derives from the special character of the

substantive labor rights involved.” Id. (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d

714, 717 (E.D. La. 2008)). Specifically, the Court must determine whether “the settlement is a ‘fair

and reasonable resolution of a bona fide dispute over FLSA provisions.’” Id. (quoting Collins, 568

F. Supp. 2d at 719).

                                           DISCUSSION

   A. Settlement Agreement Terms

       I.      Bona Fide Dispute

       First, the Court must determine whether there is a bona fide dispute between the parties.

“The FLSA creates a statutory entitlement that employers and employees generally may not agree

to pay or receive less than what the statute provides for.” Ross v. Jack Rabbit Servs., LLC, No.



                                                  2
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 3 of 11 PageID #: 203




3:14-CV-44-DJH, 2016 WL 7320890, at *2 (W.D. Ky. Dec. 15, 2016). However, “a federal district

court may approve a settlement of a suit brought in a federal district court pursuant to Section

16(b) of the FLSA.” Crawford, 2008 WL 4724499, at *3. “A federal district court approving any

settlement of claims must determine whether a bona fide dispute exists to ensure that plaintiff

employees have not relinquished their rights to compensation guaranteed by the statute.” Ross,

2016 WL 7320890, at *2. “Without a bona fide dispute, no settlement could be fair and reasonable.

Thus, some doubt must exist that Plaintiffs would succeed on the merits through litigation of their

claims.” Id. (quoting Collins, 586 F. Supp. 2d at 719–20).

       In this case, there is a bona fide dispute as to whether Defendants pay and reimbursement

policies resulted in a failure to compensate delivery drivers at the federal minimum wage. Section

6 of the FLSA requires employers to compensate employees at a rate of at least $7.25 per hour.

[DN 28 at 140]. In this case, Plaintiffs are employed as delivery drivers at Defendants’ Papa John’s

restaurants. Id. at 132. They use their own automobiles to delivery pizza and other food items

directly to customers. Id. Plaintiffs claim that “instead of reimbursing delivery drivers for the

reasonably approximate costs of the business use of their vehicles, Defendants use a flawed method

to determine reimbursement rates that provides such an unreasonably low rate beneath any

reasonable approximation of the expenses they incur that the drivers’ unreimbursed expenses cause

their wages to fall below the federal minimum wage” in violation of the FLSA. Id. Defendants

deny these allegations and claim Plaintiffs are not entitled to reimbursement or other damages.

[See DN 29]. Accordingly, the Court finds that there is a bona fide dispute as to whether Plaintiffs

were properly compensated pursuant to the FLSA.

       II.     Fair and Reasonable




                                                 3
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 4 of 11 PageID #: 204




       Next, the Court must determine whether the settlement is a fair and reasonable resolution

of the bona fide dispute. The Sixth Circuit has “established a seven-favor test to assess whether or

not a class action settlement is ‘fair, reasonable and adequate’ under Federal Rule of Civil

Procedure 23(e).” Does 1-2 v. Deja Vu Servs., Inc., 925 F.3d 886, 894 (6th Cir. 2019). These

factors include: “(1) the risk of fraud or collusion, (2) the complexity, expense and likely duration

of the litigation, (3) the amount of discovery engaged in by the parties, (4) the likelihood of success

on the merits, (5) the opinions of class counsel and class representatives, (6) the reaction of absent

class members, and (7) the public interest.” Id. (citing International Union, UAW, et al. v. General

Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007)) (internal quotation marks omitted). “The Court

may choose to consider only those factors that are relevant to the settlement at hand and may weigh

particular factors according to the demands of the case.” Crawford, 2008 WL 4724499, at *3

(quoting Redington v. Goodyear Tire & Rubber Co., 2008 WL 3981461, at *11 (N.D. Ohio August

22, 2008)). Courts have also used these factors to determine whether collective action settlements

are fair and reasonable. Id. (citing Collins, 568 F. Supp. 2d at 719); Ross, 2016 WL 7320890, at

*3.

               1. Fraud or Collusion

       The first factor the Court must consider in determining whether the settlement is fair and

reasonable is the risk of fraud or collusion. “In the absence of evidence to the contrary, the court

may presume that no fraud occurred and that there was no collusion between counsel.” Ross, 2016

WL 7320890, at *3 (quoting Crawford, 2008 WL 4724499 at *6). This action was filed almost

two years ago. Since then, the parties have engaged in informal discovery, including the production

and analysis of work time, payroll, and expense reimbursement data, and interviews of current and

former delivery drivers. [DN 34 at 167]. There is no evidence of fraud or collusion. Therefore, the



                                                  4
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 5 of 11 PageID #: 205




Court “finds that the settlement agreement was the result of arm's length, good-faith negotiations.”

Id. This factor weighs in favor of finding the settlement fair and reasonable.

               2. Complexity, Expense, and Likely Duration of the Litigation

       “[T]he Court must also weigh the risks, expense and delay Plaintiffs would face if they

continued to prosecute the litigation through trial and appeal.” Ross, 2016 WL 7320890, at *3

(quoting In re Sketchers Toning Shoe Prods. Liab. Litig., No. 3:11-MD-2308-TBR, 2013 WL

2010702, at *5 (W.D. Ky. May 13, 2013) (quoting Thacker v. Chesapeake Appalachia, L.L.C.,

695 F. Supp. 2d 521, 531 (E.D. Ky. 2010))). As indicated in the motion for approval of settlement,

if this case were to continue to be litigated, “the Parties would engage in further discovery that

would come at great cost, including additional written discovery, Rule 30(b)(6) depositions,

depositions of various Opt-Ins, and additional electronic discovery and damages analysis.” [DN

35 at 182]. Moreover, the parties stipulated that they wish to resolve this matter to avoid

unnecessary further costs, time, and risks associated with continuing the litigation. Id. at 183. The

Court agrees that continuing to litigate this case would result in greater expense for both parties

and increase the duration of the litigation. Thus, this factor weighs in favor of finding the settlement

fair and reasonable.

               3.   The Amount of Discovery Engaged in By the Parties

       Although the parties have engaged in only informal discovery, they claim that the

production of payroll and reimbursement records facilitated both side’s ability to make detailed

legal and factual analyses of the claims and defenses. [DN 35 at 183]. Since more thorough

discovery has not been conducted, compare Ross, 2016 WL 7320890, at *3 (concluding substantial

discovery had been conducted where parties sent and responded to written discovery requests and

took several depositions); Crawford, 2008 WL 4724499, at *7 (finding substantial discovery when



                                                   5
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 6 of 11 PageID #: 206




more than 200 interrogatories were completed and more than eighty depositions taken), this factor

weighs only slightly in favor of finding the settlement fair and reasonable.

               4. The Likelihood of Success on the Merits

       “The Court must ‘weigh[] the plaintiff[s'] likelihood of success on the merits against the

amount and form of the relief offered in the settlement.’” Ross, 2016 WL 7320890, at *3 (quoting

In re Sketchers Toning Shoe Prods. Liab. Litig., 2013 WL 2010702, at *6 (quoting Int'l Union,

497 F.3d at 631)). Given that the parties have not engaged in substantial discovery or motion

practice, it is difficult to gauge the likelihood of the Plaintiffs’ success at trial. However, both

parties recognize and have considered “the inherent risks in bringing the matter to trial.” [DN 35

at 183]. Indeed, the Plaintiffs’ will be required to prove that Defendants’ policies and practices

violated the FLSA and present evidence regarding each Plaintiff’s specific damages. The risks of

going to trial “should be weighed against the relief provided for in the settlement agreement.”

Ross, 2016 WL 7320890, at *4. Here, Plaintiffs will receive monetary compensation. Moreover,

“Class Counsel is satisfied that this Agreement is in the best interest of the Class.” [DN 34 at 168].

Therefore, the Court finds this factor weighs in favor of finding the settlement fair and reasonable.

               5. The Opinions of Class Counsel and Class Representatives

       “In deciding whether a proposed settlement warrants approval, the informed and reasoned

judgment of plaintiffs' counsel and their weighing of the relative risks and benefits of protracted

litigation are entitled to great deference.” Ross, 2016 WL 7320890, at *4 (quoting In re Sketchers

Toning Shoe Prods. Liab. Litig., 2013 WL 2010702, at *6). In this case, the Settlement Agreement

states that “counsel for the Parties are satisfied that the terms and conditions of the Agreement are

fair, reasonable, and adequate, and Class Counsel is satisfied that this Agreement is in the best




                                                  6
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 7 of 11 PageID #: 207




interest of the Class.” [DN 34 at 168]. As reported by counsel, this factor weighs heavily in favor

of finding the settlement fair and reasonable.

               6. The Reaction of Absent Class Members

       Sixteen individuals joined the Named Plaintiff in this collective action. “There is no opt-

out mechanism in FLSA actions as there are with class actions under Federal Rule of Civil

Procedure Rule 23.” Ross, 2016 WL 7320890, at *4. However, the Court is unaware of any

objections to the Settlement Agreement. Thus, this factor weighs in favor of finding the settlement

fair and reasonable.

               7. The Public Interest

       “There is a strong public interest in encouraging settlement of complex litigation and class

action suits because they are ‘notoriously difficult and unpredictable’ and settlement conserves

judicial resources.” Id. (quoting In re Sketchers Toning Shoe Prods. Liab. Litig., 2013 WL

2010702, at *7). “If the settlement reflects a reasonable compromise over issues actually disputed,

such as FLSA coverage or computation of back wages, a court may approve a settlement to

‘promote the policy of encouraging settlement of litigation.’” Id. (quoting Crawford, 2008 WL

4724499, at *9 (quoting Lynn's Food Stores, Inc., 679 F.2d at 1353)). In this case, the Settlement

Agreement states that the “Parties [] considered the inherent risks in bringing the matter to trial,

judicial resources, and the costs and time associated with further litigation and determined a

settlement would be in the public’s interest.” [DN 35 at 183]. The Court agrees and finds that this

factor weighs in favor of finding the settlement fair and reasonable.

       Since each of the seven factors weighs in favor of finding the Settlement Agreement a fair

and reasonable resolution of a bona fide dispute over FLSA provisions, the Court APPROVES the

Settlement Agreement.



                                                 7
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 8 of 11 PageID #: 208




   B. Allocation of Settlement Proceeds

       “As a part of its exacting and thorough examination of a class-action settlement, a court

must ensure that the distribution of the settlement proceeds is equitable.” Crawford, 2008 WL

4724499, at *9. “The need for equity in distributions of proceeds is no less in a collective-action

settlement.” Id. “Neither the Federal Rules of Civil Procedure nor the Supreme Court requires that

settlements offer a pro rata distribution to class members; instead the settlement need only be fair,

reasonable, and adequate.” Int’l Union, 497 F.3d at 628.

       In this case, the settlement proceeds “shall be distributed to the Class on a pro-rata basis

according to an equitable formula determined by class counsel.” [DN 34 at 169]. The formula will

take into account: (1) the total number of deliveries driven by each class member; (2) the wage

rate earned by each class member; and (3) the reimbursement rate paid to each class member during

each class member’s applicable limitations period, provided that each class member shall receive

a minimum payment of $100.00. Id. The Court finds that the proposed allocation of settlement

proceeds is fair, reasonable, and adequate as it apportions funds based on the circumstances of

each class member’s employment by Defendants. Therefore, the Court APPROVES the proposed

allocation of settlement proceeds.

   C. Incentive Award

       The Joint Motion for Approval of Settlement also seeks approval of “the payment of an

additional enhancement amount to the Named Plaintiff of $2,500.” [DN 35 at 184]. “Such awards

are not uncommon, and ‘courts routinely approve incentive awards to compensate named plaintiffs

for the services they provided and the risks they incurred during the course of the class action

litigation.’” Ross, 2016 WL 7320890, at *5 (quoting Dillworth v. Case Farms Processing, Inc.,

No. 5:08-cv-1694, 2010 WL 776933, at *7 (N.D. Ohio, Mar. 8, 2010) (quoting Cullen v. Whitman



                                                 8
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 9 of 11 PageID #: 209




Med. Corp., 197 F.R.D. 136, 145 (E.D. Pa. 2000))). The Sixth Circuit has used the following

factors to determine whether incentive awards are appropriate:


         (1) the action taken by the Class Representatives to protect the interests of the Class
         Members and others and whether these actions resulted in a substantial benefit to Class
         Members; (2) whether the Class Representatives assumed substantial direct and indirect
         financial risk; and (3) the amount of time and effort spent by the Class Representatives
         in pursuing the litigation.


Id. (quoting In re Sketchers Toning Shoe Prods. Liab. Litig., 2013 WL 2010702, at *14).

       In this case, the parties claim that the Named Plaintiff “helped counsel with factual

background and assisted with the review of case documents to inform litigation strategy.” [DN 35

at 184]. Moreover, the Named Plaintiff was “involved in the protracted settlement negotiations.”

Id. Thus, the parties argue, the “Plaintiff’s conduct benefited all Opt-Ins.” Id. Additionally, the

parties note that the Named Plaintiff initiated this lawsuit under his name and “was directly and

regularly involved in this litigation and accepted both financial and reputation risks by

commencing and supporting it.” Id. Finally, “[t]he Court finds further support for the incentive

award in the fact that no objections were filed.” Ross, 2016 WL 7320890, at *5. Based on the

forgoing, the incentive award, as agreed to by the parties, is APPROVED.

   D. Attorneys’ Fees and Costs

       Finally, the parties seek approval of the attorneys’ fees and costs as outlined in the

Settlement Agreement. “In an action under § 216(b) of the FLSA, like this, ‘[a]n award of attorney

fees . . . is mandatory, but the amount of the award is within the discretion of the judge.’” Ross,

2016 WL 7320890, at *5 (quoting Fegley v. Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994)). An

attorneys’ fee award must be reasonable. See Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999).

“A reasonable fee is one that is ‘adequate to attract competent counsel but . . . [does] not produce

windfalls to attorneys.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 897 (1984)). “The starting


                                                    9
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 10 of 11 PageID #: 210




point for determining a reasonable fee is the lodestar, which is the product of the number of hours

billed and a reasonable hourly rate.” Crawford, 2008 WL 4724499 at *12 (quoting Gonter v. Hunt

Valve Co., 510 F.3d 610, 616 (6th Cir. 2007)). Then, “the court may apply various equitable

considerations to adjust the lodestar amount.” Id. However, “there is a strong presumption that the

lodestar figure represents a reasonable fee.” Id. (quoting Tlacoapa v. Carregal, 386 F.Supp.2d

362, 373 (S.D.N.Y. 2005)).

       Plaintiffs’ counsel, David Haynie, submitted a supplemental declaration stating that he has

“extensive experience litigating wage and hour collective actions under the Fair Labor Standards

Act” and has “been involved as counsel in numerous collective and class actions brought on behalf

of pizza delivery drivers.” [DN 41 at 196]. Since initiating this action, Mr. Haynie and his partner,

Jay Forester, have invested over thirty hours in this case. Id. at 197. Mr. Haynie claims partner

level employment attorneys with similar experience charge between $400 and $600 an hour. Id.

Mr. Haynie also notes that he was previously approved at a rate of $500 per hour in three similar

cases, including one case in the Western District of Kentucky. Id. Based on this previously

approved rate, Mr. Haynie claims he would typically seek reimbursement of at least $15,000 (30

hours x $500/hour) for the time incurred litigating this matter. Id. at 198.

       Pursuant to the Settlement Agreement, Plaintiffs’ counsel seeks $11,880 in attorneys’ fees.

[DN 34 at 169]. By dividing the fee sought by the total number of hours worked, the calculated

hourly rate charged is $396. According to Mr. Haynie’s declaration, this is lower than the rate

charged by attorneys with similar experience, [DN 41 at 197], and is within the range of hourly

rates previously approved in this district, see Lani v. Schiller Kessler & Gomez, PLC, No. 3:16-

CV-00018-CRS, 2016 WL 7401790, at *4 (W.D. Ky. Dec. 19, 2016), amended in part sub nom.

Lani on behalf of Schiller Kessler & Gomez, PLLC v. Schiller Kessler & Gomez, PLC, No. 3:16-



                                                 10
Case 5:18-cv-00112-TBR Document 43 Filed 04/29/20 Page 11 of 11 PageID #: 211




CV-00018-CRS, 2017 WL 1146953 (W.D. Ky. Mar. 27, 2017) (finding rates between $275 and

$400 reasonable for partners practicing in the Western District of Kentucky). Additionally, the

Settlement Agreement provides for up to $3,842.13 in out-of-pocket costs incurred in pursuing the

litigation. [DN 34 at 170]. The parties agree that the amount of attorneys’ fees and costs “is a fair

and reasonable compromise of the actual fees and costs incurred by Plaintiffs’ counsel during this

near year-long litigation and those that will be incurred by Plaintiffs’ counsel to fully administer

the settlement.” [DN 35 at 184]. Thus, the Court finds that the $11,880 attorneys’ fee and $3,842.13

for costs proposed in the Settlement Agreement is reasonable.

                                         CONCLUSION

       For the reasons set forth herein, the parties’ Joint Motion for Approval of Settlement and

Dismissal of Case with Prejudice, [DN 35], is GRANTED. The Court will enter an Order

contemporaneous to this Memorandum Opinion.




                                                               April 29, 2020




CC: Attorneys of Record




                                                 11
